Citation Nr: 0907275	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for urethral stricture 
with prostatitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the service-connected 
urethral stricture with prostatitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In September 2004, a Board videoconference hearing was held 
before an Acting Veterans Law Judge who is no longer employed 
with the Board.  A transcript of that hearing is associated 
with the claims file.  In January 2006, the Board remanded 
this case for further evidentiary development.  The requested 
development was completed, and the case was returned to the 
Board for further appellate action.  In a June 2007 letter, 
the Board informed the Veteran that he had a right to another 
Board hearing and that if he did not respond to the letter 
within 30 days, the Board would assume that he did not desire 
another Board hearing.  The Veteran did not respond to the 
letter.  Accordingly, the undersigned Veterans Law Judge will 
consider the issues on appeal.

In February 2008, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  There is no credible lay evidence or competent medical 
evidence of record that shows that the Veteran's urethral 
stricture with prostatitis is manifested by voiding 
dysfunction requiring the wearing of absorbent materials, 
daytime voiding of an interval between one and two hours or 
more or awakening to void three to four or more times per 
night, urinary retention requiring intermittent or continuous 
catheterization, or urinary tract infections occurring more 
than two times a year requiring drainage/frequent 
hospitalization and/or requiring continuous intensive 
management.  

2.  The evidence of record shows that the Veteran did not 
have a psychiatric disorder during service or within one year 
of his discharge from service, and his currently diagnosed 
psychiatric disorder is not otherwise etiologically related 
to service or service-connected urethral stricture with 
prostatitis, nor is there additional disability related 
thereto.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected urethral stricture with prostatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.115a, Diagnostic Code 7527 (2008).

2.  A psychiatric disorder was not incurred in or aggravated 
by active service, its incurrence or aggravation during 
active service may not be presumed, and it is not proximately 
due to, the result of, or aggravated by service-connected 
urethral stricture with prostatitis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, the decision on appeal was rendered prior to 
the enactment of the VCAA; thus, there was no error in the 
timing of the notice provided.  In this regard, in March 
2001, January 2006, May 2008, and June 2008 letters, the RO 
and Appeals Management Center (AMC) provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The January 2006 and 
May 2008 letters advised the Veteran of what information and 
evidence is needed to substantiate a claim for an increased 
rating, including evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The May 2008 and June 2008 letters 
also informed the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the symptoms has on his 
employment and daily life.  The letters provided examples of 
pertinent medical and lay evidence that the Veteran may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation and an 
effective date.  The case was last readjudicated in October 
2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, post-service treatment records, VA 
examination reports, and hearing testimony.  Pursuant to 
information provided by the Veteran's service representative 
in an October 2003 letter, the AMC requested records from the 
Social Security Administration (SSA) pertaining to any 
administrative decision on the Veteran.  In June 2008, the 
SSA reported that the requested records were not available.  
The Veteran was notified of such in October 2008, at which 
time the AMC concluded that further attempts to obtain such 
records would be futile.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The pertinent rating criteria for 
his urinary disability were provided in the November 2002 
statement of the case and October 2006 supplemental statement 
of the case as well as the May 2008 letter.  The Veteran 
submitted medical evidence, and he discussed the impact of 
his symptoms on his daily life and employment to VA examiners 
and treatment providers.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notice is not shown to have any effect on 
the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	1.	Increased Rating- Urethral Stricture with 
Prostatitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

In a July 1971 rating decision, the RO granted service 
connection for urethral stricture with prostatitis and 
assigned a noncompensable evaluation effective July 31, 1968, 
and a 10 percent evaluation effective October 26, 1970 under 
Diagnostic Code 7527-7509.  The Veteran's current claim for 
an increased rating was received in November 1999.  Later 
rating decisions reflect that the disability is assigned to 
Diagnostic Code 7527.  

Under Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals, are to 
be rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Under Diagnostic Code 7518, stricture of the urethra is to be 
rated as voiding dysfunction.

For residual voiding dysfunction, a 20 percent rating is 
assigned where the disability requires the wearing of 
absorbent materials that must be changed less than two times 
per day.  A 40 percent rating is assigned where the 
disability requires the wearing of absorbent materials that 
must be changed two to four times per day.  A 60 percent 
rating is assigned where the disability requires the use of 
an appliance or the wearing of absorbent materials that must 
be changed more than four times per day.  38 C.F.R. § 4.115a 
(2008).

For residual urinary frequency, a 10 percent rating is 
assigned for daytime voiding interval between two and three 
hours, or awakening to void two times per night.  A 20 
percent rating is assigned for daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night.  A 40 percent rating is assigned for daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  38 C.F.R. § 4.115a (2008).

For obstructed voiding, obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year warrants a noncompensable evaluation.  A 10 percent 
rating is warranted for marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following:  1) post void 
residuals greater than 150 cc; 2) uroflowmetry; markedly 
diminished peak flow rate (less than 10 cc/sec); 3) recurrent 
urinary tract infection secondary to obstruction; and 4) 
stricture disease requiring periodic dilatation every 2 to 3 
months.  A 30 percent rating is warranted for urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a (2008).

For urinary tract infection, a 10 percent rating is warranted 
for long-term drug therapy, 1 to 2 hospitalizations per year 
and/or requiring intermittent intensive management.  A 30 
percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  If poor renal function is indicated, 
the rating schedule provides that the urinary tract infection 
should be rated under renal dysfunction.  38 C.F.R. § 4.115a 
(2008).

In an undated VA letter received in November 1999, the 
Veteran's primary care physician Dr. J.M. reported that the 
Veteran currently complained of continual symptoms of 
frequency of urination and a strong urge to urinate with 
occasional urge incontinence.  The Veteran had also 
complained of an inability to urinate unless he was sitting.  
Dr. J.M. acknowledged that a repeat evaluation had revealed a 
normal prostate examination, normal post void residuals, 
normal urinalysis, and normal PSA testing.  

In the December 2002 substantive appeal, the Veteran reported 
that he voided every 1 to 2 hours and he wore absorbent 
materials that required changing 3 times a day.  

The January 2003 VA examination report notes that the Veteran 
was last catheterized in 1995 during a hospitalization for 
urethral dilatation.  The Veteran did not tolerate the 
catheter due to intolerable urethral pain.  Removal of the 
catheter resolved the pain.  He had only had one dilatation 
prior to that time.  The Veteran reported that the effect the 
condition had on his usual occupation was that he had to quit 
work in 1997 because of smelly leaking urine and inability to 
perform his work due to frequent use of the bathroom along 
with spontaneous incontinence of urine between voidings.  His 
daily activities were limited by him having to go to the 
bathroom 4 to 5 times per hour and urine leakage in between 
voidings.  He claimed that he lost his family because of his 
urinary problems and that he had become more depressed and 
tired from lack of sleep and from having to urinate more 
frequently than hourly during the night.  The examiner 
observed that the Veteran did not have diagnosed diabetes but 
recent blood sugars had shown an elevation.  

The examiner concluded that the Veteran had moderate 
functional impairment as likely as not related to chronic 
abnormal urination that had impaired his ability to maintain 
a normal life with a family, job, and social life.  The 
abnormal urinary function had progressively worsened since he 
lost his job in 1997 due to the frequency of urination and 
the leakage.  The examiner also concluded that the Veteran 
had new progressive Type 2 diabetes mellitus.  The examiner 
noted that the significant progressive Type 2 diabetes 
mellitus more likely than not related to the increased 
voiding dysfunction.  

In an addendum provided in April 2003, the VA examiner 
observed that there were no subjective complaints or 
objective evidence of obstructive voiding symptoms in the VA 
primary care and urology clinic progress notes dating back to 
September 2001, while a December 2001 primary care progress 
note showed that the Veteran denied any urinary complaints.  
The examiner reported that the Veteran now had diabetes 
mellitus.  The examiner related that at the examination, the 
Veteran wore no pad and there were dry yellow urine stains on 
his underwear.  As for the Veteran's reported frequency of 
pad changes, the examiner indicated that there was no 
objective evidence of use of incontinence pads or frequency 
of pad changes.  The examiner further noted that more likely 
than not, hyperglycemia related to Type 2 diabetes mellitus 
was provoking urinary frequency and exacerbating the baseline 
symptoms of the Veteran's service connected disorder.  The 
examiner also contended that diabetes mellitus was not due to 
voiding dysfunction although diabetes mellitus could 
aggravate urinary frequency.  The examiner added that two 
other co-morbid conditions could aggravate the Veteran's 
voiding problems, namely, his obesity and chronic obstructive 
pulmonary disease (COPD), which increased intra-abdominal 
pressure from which incontinence could ensue.    

At the September 2004 Board hearing, the Veteran testified 
that he experienced a painful burning sensation every time he 
urinated.  He had to sit down to urinate.  He changed his 
underwear often when he could afford to do so.  

The March 2006 VA examination report notes that the Veteran's 
claims file was reviewed.  The Veteran indicated that in 
general, there had been no change in symptoms since the 
January 2003 VA examination.  The Veteran reported to the 
current examination with his portable oxygen tank; he had 
been oxygen dependent for his COPD for about one year.  The 
Veteran complained of lethargy, but denied weakness or 
anorexia.  The examiner noted that the Veteran had Type 2 
diabetes mellitus and was deemed non-compliant with 
medication and diet.  The Veteran reported going to the 
bathroom 2 to 3 times an hour during the day, and up to 12 
times at night.  He further reported that the urine output 
could range from dribbles to an adequate amount.  He denied 
hesitancy, hematuria, fevers, and flank pain, but complained 
of a decreased stream and a constant burning sensation with 
urination.  The examiner observed that while the diagnosis of 
urethral stricture had been recognized by the Veteran's 
primary care physicians, none of the primary care progress 
notes addressed or documented the Veteran's complaints of 
urologic symptoms except for the Veteran's last primary care 
visit in March 2006 during which time he complained of a 
testicular mass that was thought to be an epididymal cyst 
unrelated to urethritis or stricture.  The examiner also 
observed that a 1999 neuropsychiatric evaluation showed the 
Veteran had a factitious disorder and/or was malingering.  
The examiner related that the Veteran reported that he had to 
change his underwear 6 to 8 times a day.  He did not use 
adult diapers as he could not afford them.  The Veteran had a 
history of dilation procedures performed in 1970 and 1995.  
He denied that he had recurrent urinary tract infections.  He 
had not undergone drainage procedures, and he was non-
compliant with the American Diabetic Association diet.  As 
for frequency per year of invasive and noninvasive 
procedures, it was noted that the Veteran had had no 
genitourinary visit since 1999.  As for the effect of his 
condition on his usual occupation and daily activities, the 
Veteran reported that the reason he left his job in 1997 was 
that he got sick with schizophrenia and he was "wetting 
[him]self," which was embarrassing.  Despite being oxygen-
dependent, he reported that he was independent in the 
performance of the basic activities of daily living.   

The examiner concluded that while the Veteran complained of 
constant dysuria as well as frequency of urination and 
incontinence, these symptoms were not corroborated by an 
extensive review of his VA treatment records.  The examiner 
added that the diagnosis of malingering and/or factitious 
disorder raised the issue of validity of self-reported 
symptoms in the Veteran.  In terms of the dysuria, the 
examiner noted that there was no evidence of infectious 
urethritis from the urinalysis report, and the recent 
ultrasound of the kidneys did not reveal post-renal 
obstruction, which argued against significant urethral 
obstruction.  As for the complaint of incontinence, the 
examiner observed that the presence of sensation in the 
perineal area did not support the diagnosis of neuropathic 
cause.  Also, the Veteran's underwear was not soaked during 
the examination, and he did not have to use the bathroom 
during the examination of about 45 minutes.  As for 
frequency, the examiner reiterated that the Veteran did not 
have to use the bathroom during the examination which the 
examiner contended was contrary to the Veteran's assertion 
that he had to go to the bathroom 2 to 3 times an hour.  The 
examiner added however that given the Veteran's non-
compliance to his diabetes diet and medication and as 
evidenced by glucose in his urine, he had as likely as not 
polyuria as a result of a solvent drag effect from excess 
glucose.  The examiner therefore opined that the Veteran's 
self-report of dysuria, incontinence, and frequency as 
results of his service connected urethritis and urethral 
stricture were not corroborated by objective evidence but he 
might as likely as not have some frequency (but to a less 
extent than reported) due to uncontrolled Type 2 diabetes 
mellitus.  

The above evidence shows that the Veteran's self-reports on 
the severity of his voiding dysfunction and urinary frequency 
are not credible and not supported by the objective medical 
evidence of record according to the March 2006 VA examiner.  
In the April 2003 addendum, the 2003 VA examiner also 
essentially acknowledged that the Veteran's complaints were 
not supported by the medical evidence.  In Dr. J.M.'s letter, 
he noted the Veteran's subjective complaints but the reported 
clinical findings were all normal.  The Board's review of the 
VA treatment records, including those dated after the March 
2006 VA examination through September 2008, reveals no 
complaints during the course of medical treatment or 
objective medical evidence that are consistent with the 
Veteran's essential contention that his urinary disorder is 
manifested by very severe symptoms.  In December 2002, the 
Veteran reported a daytime voiding interval of every 1 to 2 
hours, but just two months later at the January 2003 VA 
examination, he complained of a daytime voiding interval of 4 
to 5 times per hour with urine leakage in between voidings.  
There is no clinical explanation for the drastic change in 
reported symptoms contained in the record so this sudden 
change reflects negatively on the Veteran's overall 
credibility on the severity of his symptoms.  

Also, while the Veteran reported that he had to leave his job 
in 1997 because of his urological problems, a December 1999 
VA treatment record showed the Veteran reported that he was 
employed from 1996 to January 1999 as a forklift operator and 
he quit this job because the company wanted him to work a 
third shift.  A March 2000 record showed the Veteran reported 
that he became disinterested in his job as a fork lifter 
while going through his divorce and he lost the job.  An 
April 2001 record showed the Veteran reported that he found 
being a forklift operator to be very rewarding work and that 
he would love to return to that type of work.  He indicated 
that he literally lost his license to be a forklift operator 
and he was unsure how he could retrieve it.  In a July 2002 
letter, VA treating physician Dr. K.G. maintained that the 
Veteran was unable to hold jobs through the CWT Program due 
to lack of ability to follow directions appropriately, poor 
stress tolerance, and limited capability of task performance.  
These records not only show inconsistent statements from the 
Veteran but are also inconsistent with the Veteran's 
contention that his service connected urinary disability is 
so severe that he had to stop working and that he was 
unemployable because of his symptoms.  

In addition, a July 2002 VA treatment record showed the 
Veteran reported that he woke up in the middle of the night 
about 3 to 4 times during which time he drank coffee or 
smoked cigarettes before going back to sleep.  The examiner 
provided an assessment of poor sleep hygiene and possible 
night time airway obstruction (sleep apnea).  The Veteran was 
advised to stop smoking and drinking coffee at night.  VA 
treatment records show the Veteran was eventually diagnosed 
with severe central sleep apnea.  The Veteran's history of 
urinary complaints is documented but again, there is no 
objective medical evidence contained in the record that 
supports his contention of the severity of his urinary 
disorder.  He was treated for balanitis in June 2006 and at 
that time, the examiner reported that the Veteran had a 
history of urethral stricture with no urinary obstruction or 
retention and no evidence of urinary tract infection.  
Thereafter, the Veteran was treated for a urinary tract 
infection in August 2007.  Also, in May 2008, the Veteran was 
hospitalized for his COPD during which time he was also 
treated for a urinary tract infection.  The extensive records 
on his hospitalization document in detail the Veteran's 
complaints but do not corroborate the Veteran's contention of 
the severity of his urinary disorder.  Rather, he was 
described as voiding spontaneously and in "good amounts."  
It is highly unlikely that such a significant factor as the 
Veteran requiring multiple daytime voidings per hour and up 
to 12 voidings at night would not be documented in the 
treatment records if this in fact occurred.  Lastly, a 
September 2008 record noted that the Veteran's medical 
history included prostate hyperplasia [benign prostatic 
hyperplasia]; however, no symptoms were reported.  
  
Thus, for these reasons, the Board finds the Veteran's self-
reports on the severity of his voiding dysfunction and 
urinary frequency are not credible.  There is no support in 
the medical evidence of record for his contentions.  In 
addition, the medical evidence shows that his service 
connected urinary disability is not manifested by urinary 
retention requiring intermittent or continuous 
catheterization or urinary tract infections occurring more 
than two times a year requiring drainage/frequent 
hospitalization and/or requiring continuous intensive 
management.  Accordingly, the Veteran is not entitled to a 
rating in excess of the currently assigned 10 percent for 
urethral stricture with prostatitis.  

The Board has not assigned staged ratings as the factual 
findings do not show distinct time periods where the service-
connected urethral stricture with prostatitis disability 
exhibited symptoms that warranted different ratings.  See 
Hart, supra.

The Board has also considered whether the Veteran's urethral 
stricture with prostatitis presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provided for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

	2.	Service Connection- Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008). Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).  The Board notes that effective October 
10, 2006, 38 C.F.R. § 3.310 was amended; however, under the 
facts of this case the regulatory change does not impact the 
outcome of the appeal.

The Veteran does not contend, nor does the medical evidence 
show that his currently diagnosed psychiatric disorder 
manifested in service or within one year of his discharge 
from service.  Service treatment records only show that the 
Veteran was evaluated for enuresis in November 1966.  The 
psychiatrist observed that there was no evidence of psychosis 
or neurosis at that time.  The psychiatrist diagnosed 
psychophysiologic genitourinary reaction, enuresis and 
recommended that the Veteran be discharged by reason of 
unsuitability.  The Veteran instead contends that he has a 
psychiatric disorder as the result of his service connected 
urinary disability.

In the undated VA letter discussed in the previous section, 
Dr. J.M. also noted that the Veteran's symptoms concerned him 
greatly and he was very self-conscious regarding his 
incontinence.  

In a November 1999 VA letter, P.V., RN MS [a dual diagnosis 
case manager] and Dr. N.B. [the attending psychiatrist] 
reported that the Veteran entered into dual diagnosis 
psychiatric treatment about six weeks ago at a VA facility.  
They indicated that the Veteran had over a ten-year history 
of psychiatric and substance abuse problems.  They related 
that the Veteran felt his incontinence had contributed to his 
decreased self-esteem, depressed mood, and isolative 
behavior.  They added that this helped explain the reason the 
Veteran had not been in active psychiatric treatment since 
1990 and that it was very likely the Veteran's psychiatric 
difficulties predated his first hospitalization ten years 
ago.  

In an April 2000 letter, P.V. and Dr. N.B. reported that the 
Veteran had been in active outpatient dual diagnosis 
psychiatric treatment for about six months at a VA facility.  
They reported on the Veteran's urinary complaints noted in 
Dr. J.M.'s undated letter.  They noted that they concurred 
with the basic assessment that the Veteran's symptoms 
disturbed the Veteran greatly and made him self-conscious of 
his incontinence.  They believed that the Veteran's urethral 
stricture condition was a significant and persistent stressor 
that contributed to the severity and the chronicity of his 
psychiatric problems.   

The January 2003 VA genitourinary examination report is also 
significant for the examiner's assertion that more likely 
than not, the Veteran's psychiatric problem was the direct 
result of the genitourinary dysfunction affecting his 
adulthood.  

The Board observes that P.V. and Dr. N.B.'s psychiatric 
opinion is based on the premise that the Veteran's reported 
urinary symptoms are credible as Dr. J.M.'s urinary clinical 
findings were all normal.  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann v. Brown, 5 Vet. App. 229 (1993), and Reonal v. Brown, 
5 Vet. App. 458 (1993), reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based on facts provided by the Veteran that have been 
found to be inaccurate or because other facts present in the 
record contradict the facts provided by the Veteran that 
formed the basis for the opinion.  The Board notes that a 
substantial amount of medical evidence was added to the 
record since the April 2000 opinion which shows the Veteran's 
self-reports on the severity of his voiding dysfunction and 
urinary frequency are incredible and not supported by the 
objective medical evidence of record as previously discussed.  
Thus, P.V. and Dr. N.B.'s opinion 
is of little probative value.  

The probative value of the January 2003 VA genitourinary 
examiner's opinion is limited for the same reason and found 
not to be persuasive when considered with the rest of the 
evidence of record.  VA treatment records dated from July 
1968 to September 2008 show that in November 1991, the 
Veteran was seen for alcohol treatment during which time he 
reported that several years ago he received treatment at the 
CMHC [Connecticut Mental Health Center] for depression.  
Records dated in December 1991 indicated that this event 
occurred in 1987 and 1988.  He reported that at that time he 
was using drugs, going through a divorce, and had legal 
matters.  There is a remote notation in September 1999, based 
on the Veteran's complaints at that time, that the Veteran 
had genitourinary problems which impacted his mood.  
Thereafter, however, VA treatment records show the Veteran's 
psychiatric complaints are clinically attributed to a 
schizoaffective disorder rather than a genitourinary 
disorder.  A December 1999 neuropsychology testing consult 
record noted that the Veteran reported that his auditory 
hallucinations began approximately 30 years ago.  It was 
noted that the Veteran 
was currently being treated for schizoaffective disorder with 
a primary depressed clinical presentation.  On Axis I, the 
examiner provided diagnoses of rule out factitious disorder 
with predominantly psychological signs and symptoms, rule out 
malingering, and schizoaffective disorder, depressive type 
per diagnostic history.  On Axis II, antisocial personality 
features was noted.  In a July 2002 letter, Dr. K.G. reported 
that the Veteran's current symptoms of auditory 
hallucinations, paranoid ideations, and poor memory, stress 
tolerance, performance, and communication, were associated 
with his schizoaffective disorder.  Dr. K.G. noted that the 
Veteran had a long history of mental illness and his first 
psychiatric admission at CMHC was in 1988 for suicidal 
attempt with depression and psychotic symptoms.  VA treatment 
records dated from 2003 to 2008 showed the Veteran continued 
to complain of auditory hallucinations and that he continued 
to be diagnosed with schizoaffective disorder.  A June 2008 
record also noted that the Veteran had "drug abuse 
schizoaffective disease."     

The VA treatment records show that the Veteran is not 
currently diagnosed with a chronic acquired psychiatric 
disorder as the result of his service connected urinary 
disability.  Rather, he is diagnosed with an actual 
psychosis.  There is no indication or suggestion in the VA 
treatment records that his schizoaffective disorder was 
caused or aggravated by his service connected urinary 
disability, which contradicts the facts that formed the basis 
for the opinions rendered by P.V., Dr. N.B., and the VA 
genitourinary examiner.  For these reasons, as noted in the 
Board's January 2006 Remand, a psychiatric opinion based on 
all the evidence of record was needed to determine whether 
the Veteran's currently diagnosed psychiatric disorder was 
caused or aggravated by the service connected urinary 
disability.  The claims file, however, reflects that that the 
Veteran failed to report for the VA mental examination 
scheduled in April 2006.  Evidence expected from this 
examination which might have been material to the outcome of 
this claim could therefore not be considered.  Consequently, 
the evidence of record is not at least in equipoise as to 
whether the Veteran's service connected urethral stricture 
with prostatitis caused or aggravated his psychiatric 
disorder.  The elements required to establish service 
connection for the claimed disability have not been met.  
Accordingly, service connection for a psychiatric disability, 
to include as secondary to service connected urethral 
stricture with prostatitis is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

A rating in excess of 10 percent for urethral stricture with 
prostatitis is denied.

Service connection for a psychiatric disorder, including as 
secondary to the service-connected urethral stricture with 
prostatitis is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


